 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALAN M. BARTLETT,                                 No. 2:18-cv-3052 KJM CKD P
12                       Petitioner,
13           v.                                         ORDER
14    PAUL PENZONE,
15                       Respondent.
16

17                  Petitioner, a prisoner in the state of Arizona proceeding pro se, filed this action on

18   a form petition for a writ of habeas corpus. ECF No. 1. The matter was referred to a United

19   States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20                  On June 25, 2019, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

25   this court has conducted a de novo review of this case.

26                  Having reviewed the file, the court finds the findings and recommendations to be

27   supported by the record and by proper analysis. For the reasons explained in the findings and

28   recommendations, this action will be summarily dismissed.
                                                        1
 1                    By this action, petitioner seeks to challenge an administrative decision of the State
 2   Bar of California. Petitioner is informed that federal habeas corpus relief is not available to
 3   challenge such a decision. Moreover, the allegations of the petition suggest that circumstances
 4   giving rise to the subject matter of this action arose during petitioner’s criminal trial in federal
 5   court in Alaska in Case No. 3:13-cr-00044 RRB. See ECF No. 1 at 4. Review of the docket in
 6   that action demonstrates that petitioner’s motion to vacate, set aside or correct the sentence under
 7   28 U.S.C. § 2255 has been denied and that the United States Court of Appeals for the Ninth
 8   Circuit has denied petitioner’s request for a certificate of appealability from the denial of his
 9   § 2255 motion. See United States. v. Bartlett, Case No. 13:13-cr-00044 RRB, ECF Nos. 553,
10   557.1 There is nothing in the record that gives rise to any reasonable inference that petitioner
11   could properly bring a collateral challenge to the conviction cited in the petition in this action.
12   Accordingly, leave to amend is properly denied.
13                    Accordingly, IT IS HEREBY ORDERED that:
14                    1. The findings and recommendations filed June 25, 2019, are adopted in full;
15                    2. Petitioner’s petition for writ of habeas corpus is summarily dismissed;
16                    3. This case is closed; and
17                    4. The court declines to issue the certificate of appealability referenced in 28
18   U.S.C. § 2253.
19   DATED: November 5, 2019.
20

21
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
     1
      The court may take judicial notice of court records in other proceedings. See, e.g., Holder v.
28   Holder, 305 F.3d 854, 866 (9th Cir. 2002).
                                                      2
